Title: Thomas Jefferson to George Ticknor, 19 March 1815
From: Jefferson, Thomas
To: Ticknor, George


          Dear Sir Monticello  Mar. 19. 15.
          Your letter of the 6th is recieved. mine of the 4th 3rd had gone on and will probably be in Boston as soon as you will. in addition to the letters then inclosed, I put another under your cover a day or two after, addressed to mr Say, author of the ablest work which has ever been written on Political Economy. I did not then know of the appointment of mr Gallatin, but now inclose the letter to him which you ask.
          You will have seen by my former letter to you that I meant to avail myself of the kind offer you had made, and which you are so good as to repeat, of your aid in making the little collection of books necessary for my future amusement. but it will be some time before I shall be able to make out my list and it’s accompaniments. in the me I shall forward it to you within a month or two through the Secretary of state’s office. in the mean time I have thought it best to put into your hands while here a catalogue to which I shall often refer in my list. it was furnished me, while in Europe, by Koenigh bookseller of Strasburg, in whose store I found the greatest collection of Classics, and of the finest editions, I met with in Europe. I bought much of him on the spot, and much afterwards as long as I staid at Paris. it was as easy to drop him an order for a book, and it was sent by the Diligence as quick as I could get it almost from a bookstore of Paris.  his prices were much lower, & his own arrangements with the Diligence took all expence and trouble off of the hands of his customer. it is possible that in procuring books for yourself you may find it convenient to correspond with him, if living, for he was then (25. years ago) below middle age, a faithful diligent man; and should it be necessary to apply to him for any part of my catalogue, it is possible that the recollection of an old customer, applying to him after such an interval may animate his attentions. after all it is to be considered whether the opportunity of examining the condition, the bindings Etc of different copies in a bookstore of Paris may not be more than equivalent to the advance of the Paris bookseller on Koenig’s prices, and these last are doubtless sensibly advanced since the date of the inclosed catalogue. I  asked information of you of the time of your actual departure, which I shall still be glad to recieve, and after fulfilling the request of our fireside to convey to you the assurances of their esteem and respect, I pray you to accept mine, with my best wishes for a safe and pleasant voyage, an agreeable tour & residence on the other continent, and a happy return to your friends.
          Th: Jefferson
        